Order unanimously reversed and matter remitted to Erie County Court for a hearing. Memorandum: The respondent concedes it is unable conclusively to refute the allegations set forth in appellant’s petition that a full confession was given and that his plea of guilty was entered in reliance on certain promises and misrepresentations by a member of the District Attorney’s staff. (See People v. Richetti, 302 N. Y. 290; People v. Picciotti, 4 N Y 2d 340.) (Appeal from order of Erie County Court denying', *795without a hearing, motion to vacate a judgment of conviction for attempted burglary, first degree, rendered June 20, 1957.) Present — Bastow, J. P., Henry, Del Vecchio and Marsh, JJ.